 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   AARON GUARDADO,                        Case No. SA CV 19-01302-VBF-RAO
12                     Petitioner,
13         v.                               JUDGMENT
14   NEIL MCDOWELL,
15                     Respondent.
16

17        IT IS ADJUDGED that this action is dismissed without prejudice.
18

19

20   Dated: November 14, 2019           _________________________________
21                                          The Hon. Valerie Baker Fairbank
22                                         Senior United States District Judge
23

24

25

26
27

28
